Citation Nr: 1719663	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-45 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for lupus erythematosus (LE), variously diagnosed as discoid LE, subacute cutaneous LE, or tumid LE, prior to June 23, 2008, and in excess of 60 percent thereafter. 

2.  Entitlement to an evaluation in excess of 10 percent for lumbar spine strain with degenerative joint disease (DJD).  

3.  Entitlement to a total rating based on individual unemployability (TDIU) prior to June 23, 2008.

4.  Entitlement to service connection and/or a separate compensable rating for hypercoagulopathy with deep vein thrombosis as a systemic manifestation of his service-connected LE, or as secondary to or caused by the service-connected disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant is a Veteran who served on active Army duty from June 1989 to July 1992.  He earned a Combat Infantryman Badge, among other awards and decorations, during service in Southwest Asia.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Waco, Texas and the VA Appeals Management Center.  The appeal was remanded in July 2012 and in June 2016.  

In an October 2016 rating decision, the agency of original jurisdiction (AOJ) assigned a 60 percent evaluation for the Veteran's lupus effective June 23, 2008, and assigned the same effective date for the award of TDIU benefits.  The Veteran has not withdrawn these issues from appeal, and continues to contend that the full benefit available and the earliest possible effective date has not yet been awarded, so the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Throughout this appeal, the Veteran has contended that his current blood clotting disability, characterized as a hypercoagulable state or a hypercoagulopathy, is either a manifestation of his service-connected lupus, warranting a separate evaluation for that disability, or that he is entitled to service connection for hypercoagulopathy as a separate disability which is secondary to or results from his service-connected lupus.  The claim raised by the Veteran is more accurately characterized as listed on the title page of this decision.  Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).  As the service connection portion of the claim has been raised, but has not been adjudicated, despite the Veteran's continued assertions, the claim is addressed in the Remand below.  See e.g., Manlincon v. West, 12 Vet. App 238 (1999),

The Veteran testified at a Travel Board hearing conducted in Waco, Texas, in December 2011.  The Veterans Law Judge (VLJ) who conducted that hearing is no longer available to participate in appellate review.  The Veteran was advised of his right to another hearing, but declined such hearing.  

The Veteran's claims file is now wholly electronic.

The claim of entitlement to a separate grant of service connection for hypercoagulopathy, the claim for an evaluation in excess of 10 percent for lumbar spine disability, and the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Continuous oral medication is prescribed for the Veteran's discoid, subacute cutaneous, or tumid LE, and the Veteran must avoid any sun exposure, but his cutaneous symptoms have not resulted in severe impairment of his health or required hospitalization for treatment of the skin during the pendency of this appeal.

2.  The Veteran's claim for an increase in the evaluation of his service-connected discoid, subacute cutaneous, or tumid LE was received by VA on June 23, 2008.

3.  The clinical record establishes that there was an increase in cutaneous manifestations of service-connected LE during hospitalization in May 2008 prior to the June 2008 claim for an increased evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent evaluation for discoid, subacute cutaneous, or tumid LE are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 4.88b, Diagnostic Code 6350, 4.118, Diagnostic Codes 7806, 7809 (2016). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 60 percent evaluation for discoid, subacute cutaneous, or tumid LE were met as of May 7, 2008.  38 U.S.C.A. § 5110 (West 2014); 38 § C.F.R. § 3.400(o)(2) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, after the Veteran submitted a June 2008 claim for increased evaluations for service-connected disability, the Veteran was provided a notice letter in August 2008 that addressed all notice elements raised by the claim, including the criteria for assignment of an effective date for each grant of benefits.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No notice deficiency appears in the record.  The Veteran has been represented throughout the appeal, and the Veteran and his representative have submitted statements on the Veteran's behalf.  It is clear that the Veteran has had a meaningful opportunity to participate in the development of the claims.  There has been no allegation of notice error in this case.  The duty to notify has been met.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  Several hundred pages of VA treatment records are associated with the claims file.  Lengthy private post-service treatment records identified by the Veteran have also been obtained.  Lengthy records from the Social Security Administration (SSA) have been obtained.  

The Board Remanded the issue addressed in this decision in July 2012 and in June 2016.  The AOJ has taken actions on the instructions in those remands which substantially comply with the instructions as to the issue addressed in the decision below.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has been afforded VA examinations during the lengthy pendency of this claim.  The VA examinations and associated opinions are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as clinical evaluations of the Veteran, and provide an adequate basis for the opinion rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As noted above, the Veteran testified before a VLJ in December 2011.  The hearing complied with applicable requirements and it has not been contended otherwise.  38 C.F.R. § 3.103(c)(2).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Facts

Historically, the Veteran complained of skin problems during service.  Initially, contact dermatitis was suspected, but discoid lupus erythematosus was diagnosed prior to the Veteran's service discharge.  Initially, a noncompensable evaluation was assigned for disability due to discoid lupus erythematosus.  The disability was evaluated under Diagnostic Codes 7809 and 7806.  For purposes of information only, lupus erythematosus (LE) is thought to be an autoimmune disease that affects connective tissue.  Dorland's Illustrated Medical Dictionary 1093, 1095 (31st ed. 2007).  

There are several different forms of LE, which are classified primarily based on the type of tissue attacked by the disease.  Id. at 1093.  Discoid LE is a chronic form of LE with lesions usually affecting the face and scalp.  Subacute cutaneous lupus erythematosus (SCLE) manifests as annular or psoriasiform plaques erupting most commonly on the upper trunk and arms.  Tumid LE is a highly photosensitive form of cutaneous lupus erythematosus that classically presents with localized soft erythematous, edematous plaques.  Id. at 1095.  The most serious form of LE is systemic LE (SLE), which may affect connective tissue anywhere in the body.  Id.

Private treatment notes from TK, DO, dated in March 2007 reflect that the Veteran complained of a cough.  Dr. TK stated that no skin rash, nodules, lesions, or ulcers were present.  See Family Care Note March 16, 2007.  A note later in March 2007 stated that "[i]nspection of the skin outside of affected areas reveals no abnormalities."  See Family Care Note March 26, 2007.  In May 2007, Dr. TK discontinued the use of Lotrisone 0.05 to 1%, stating that the rash for which that medication had been ordered in 2005 had resolved.  See Family Care Note May 11, 2007.  For purposes of information only and without reliance thereon, the Board notes that Lotrisone is used to treat "jock itch," ringworm, and athlete's foot.  Dorland's Illustrated Medical Dictionary 214, 381, 1090 (31st ed. 2007).  

Dr. TK's October 2007 treatment note reflected that the Veteran was coughing, his face was red, and his skin was diaphoretic (sweaty).  See Family Care Note Ocotber 17, 2007.  This note included a medication history, which reflected discontinuance of medications in May 2007, include Lotrisone.   

Inpatient private treatment records reflect that the Veteran required hospitalization in November 2007 for treatment of deep venous thrombosis.  Despite treatment with anticoagulants, he was rehospitalized for blood clots in December 2007.  These hospitalization records reflect that the Veteran reported a history of discoid lupus, described as "stable."  See, e.g., 12/28/07 Progress Note, Presbyterian Hospital Denton inpatient records.  No symptoms of discoid lupus were described; no treatment for discoid lupus was noted.  See January 2008 Discharge Summary.  

During private hospital admission in early May 2008, the Veteran's face was noted to be flushed.  See May 7, 2008 Texoma Medical Center History and Physical.  On transfer and admission to another private facility, annular lesions, possibly related to LE, were noted.  See Baylor Health Care System, Comprehensive History, May 9, 2008.  

After the Veteran's hospital discharge, the Veteran reported that these lesions had been noted "lately."  A biopsy was performed.  

The report of May 2008 pathology examination of the Veteran's skin biopsy disclosed "tumid lupus erythematosus."  The pathologist stated that the diagnosed disorder "represents a dermal form of lupus erythematosus and is typically associated with cutaneous disease."  July 2008 VA outpatient treatment notes reflect that treatment with hydroxychloroquine (Plaquenil) was initiated.  The record reflects that the Veteran has remained on Plaquenil since July 2008.  

In an August 2008 statement, TK, DO, opined that the Veteran had a diagnosis of discoid lupus with a clotting disorder.  Dr. TK further stated that this diagnosis resulted in photosensitivity, joint pain, severe headaches, and a like-threatening clotting disorder. 

At VA examination in February 2009, the Veteran reported that he was required to avoid sun exposure, because any sun exposure would cause a rash within 30 minutes.  He was taking Plaquenil daily.  A diffuse rash of the face and neck was present.  The examiner stated that the combination of all of the Veteran's symptoms, to include sinus tachycardia, sun sensitivity, severe fatigue, deep vein thrombosis, arthritis, and headaches rendered the Veteran unemployable.  

The VA examiner who conducted April 2009 examination distinguished between the Veteran's subacute cutaneous LE and systemic LE.  The examiner opined that the Veteran's deep vein thromboses, pulmonary embolus, migraine headaches, known congenital coagulopathy, and hypertension were less than likely linked to the Veteran's service-connected LE of the skin.  

A May 2009 addendum to the April 2009 VA examination reiterated that, given the Veteran's negative examinations of his blood, systemic lupus was not present, so all current symptoms other than skin symptoms were less than likely related to the Veteran's discoid or subacute cutaneous LE.  

In a May 2010 examination report, the examiner noted that various diagnoses had been considered for the Veteran, including seronegative systemic lupus erythematosus, dermatomyositis, or an undifferentiated connective tissue disorder.  However, the Veteran's blood was negative for ANA (antinuclear antibody), ENA (extractable nuclear antigen), TSDNA (antidouble stranded DNA antibody), anticardiolipin, phosphatidylserine, and lupus anticoagulant.  The examiner stated that systemic lupus was known to be present in only 0.14% of individuals with negative blood findings on these examinations.  The examiner explained that, although that it was not possible to give a "definitive, unequivocal diagnosis" in the Veteran's case, the probability that the Veteran had systemic lupus erythematosus (SLE) was less than 0.14%.  The examiner concluded that it was less than likely that any symptom the Veteran currently had other than a skin symptom was a manifestation of discoid, subacute cutaneous, or tumid LE.  

The May 2010 VA examination report provides specific information as to the medical knowledge about the probability that the Veteran has systemic LE, this report, which is wholly unfavorable to the Veteran's claim for an evaluation in excess of 60 percent for LE, it is highly persuasive.   

The examiner who conducted September 2010 VA examination opined that, since all of the laboratory examinations of the Veteran's blood were negative, it was unlikely that the Veteran's current skin symptoms, telangiectasis and poikiloderma, were due to tumid LE.  

At his December 2011 hearing the Veteran testified that exposure of any part of his body to sunlight or ultraviolet radiation may result in cutaneous manifestations, and the skin manifestations are not limited to the parts of the skin actually exposed to the sunlight.  

The examiner who conducted September 2012 VA examination of the Veteran's skin attributed facial telangiectasias with hyperemia and scattered brown plaques over the Veteran's arms and legs to the Veteran's service-connected cutaneous lupus.  The examiner described the percentage of affected skin as 20 to 40 percent of the Veteran's exposed surface skin.  The examiner considered each bodily system, including the heart, cardiovascular system, kidneys, lungs, and joints, and other symptoms such as fatigue, and concluded that the Veteran's other symptoms and complaints were not related to his service-connected tumid LE.  

The VA examiner who conducted May 2013 VA examination opined that the Veteran had discoid lupus and seronegative system lupus erythematosus (SLE).  The examiner stated that the symptoms of the service-connected disability included photosensitivity, violaceous erythema and telangiectasia of the face, chest, and posterior head, dry eyes, rapid heart rate, migratory arthritis, reported Raynaud's phenomena, weight loss of 80 LB in one year, antalgic gait, and painful range of motion of the back.  This report, which is favorable to the Veteran, is of great weight and persuasive value, but does not include an explanation of the rationale for the opinion that the Veteran has seronegative SLE.  

VA outpatient treatment records from June 2013 to May 2016 reflect that the Veteran continues to be treated for discoid, subacute cutaneous or tumid lupus.  The Veteran continues to use Plaquenil to reduce disabling skin manifestations.  Laboratory examinations of the Veteran's blood were negative for lupus.

The examiner who conducted July 2016 VA examination concluded that the Veteran had discoid lupus erythematosus, subacute cutaneous lupus erythematosus, and tumid lupus erythematosus.  The examiner noted that the Veteran had excision of a malignant melanoma from his left upper extremity in 2014.  The examiner stated that the Veteran had flare-ups of skin symptoms about every two months, and that during flare-ups, 40 percent of the Veteran's exposed skin was affected.  The examiner opined that there was no causal connection between the Veteran's discoid, subacute cutaneous, or tumid lupus erythematosus and his hypercoagulable state, since the lupus antigen and all other examinations of the Veteran's blood were negative.  

1.  Claim for evaluation in excess of 60 percent for discoid, subacute cutaneous, or tumid lupus 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Id.

When the Veteran submitted this appeal, disability characterized as discoid lupus was evaluated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Codes 7809 and 7806.  Diagnostic Code (DC) 7809 provides the criteria for evaluating discoid lupus erythematosus or subacute cutanueous lupus erythematosus.  Under this DC 7809, the disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  Ratings for discoid lupus under these diagnostic codes are not to be combined with a rating under Diagnostic Code 6350.  38 C.F.R. § 4.118.

Under DC 7806, used to evaluate dermatitis, a 30 percent disability rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The maximum rating available under DC 7806 is a 60 percent disability rating.  That rating is authorized where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  In this case, the AOJ has assigned a 60 percent rating.  

The 60 percent evaluation currently assigned under DC 7806 is the maximum available rating.  The Veteran contends that he is entitled to a rating in excess of 60 percent under a different or additional diagnostic code.  The regulation provides that a rating under DC 7806 for the affected skin area cannot, for example, be assigned in addition to a rating for disfigurement under DC 7800 or scars under DC 7805 to result in a combined rating in excess of 60 percent.  

The Veteran argues that his lupus should be evaluated as "systemic lupus erythematosus" because his disability is systemic.  The Veteran testified as to the systemic nature of his lupus by nothing that exposure of any part of his body to the sun may result in lesions on the skin, but the lesions resulting from the sun exposure are not limited to the exposed area.  The Veteran is correct that his service-connected lupus is "systemic," in that it is considered an autoimmune disease, and the immune system affects the entire body.  

The Veteran further contends that hypercoagulopathy, the blood clots which have affected his lower extremities and his lungs, and other cardiovascular symptoms during this appeal are also manifestations of his "systemic" lupus.  The criteria for evaluating systemic lupus erythematosus, also known as disseminated lupus, are specified at 38 C.F.R. § 4.88b, DC 6350.  This Diagnostic Code allows a maximum 100 percent rating.  

Under DC 6350, a 60 percent rating is warranted when there are exacerbations lasting a week or more, two or three times per year.  A 100 percent evaluation is warranted for acute SLE, with frequent exacerbations, producing severe impairment of health.  DC 6350 also instructs the rater to alternatively evaluate the condition either by combining the evaluations of residuals under the appropriate system (whichever method results in a higher rating).  38 C.F.R. § 4.88b, DC 6350.

However, in this case, DC 6350 is not applicable to warrant a rating in excess of 60 percent.  The preponderance of the medical evidence establishes that a diagnosis of SLE is not applicable.  The medical evidence establishes that the manifestations of the Veteran's discoid, subacute cutaneous, or tumid LE are limited to cutaneous symptoms.  

The Board acknowledges that there is evidence which is favorable to the Veteran's claim for an increased rating, but finds that the unfavorable evidence outweighs the favorable evidence.  The VA examiner who conducted May 2013 VA examination concluded that the Veteran had both tumid LE and seronegative systemic LE.  Other medical opinions, including a May 2008 opinion from TK, DO, and an August 2008 medical statement from DR, RN, also opine that the Veteran's systemic symptoms, including joint pain, headaches, blood clots, and fatigue, are all symptoms of the service-connected discoid, subacute cutaneous, or tumid LE.  

However, the evidence that the Veteran's disease symptoms other than cutaneous manifestation are not manifestations of the service-connected LE disability preponderates.  In particular, pathology analysis disclosed a dermal form of lupus erythematosus.  The examiner who provided the May 2010 VA examination presented a rationale that summarizes the unfavorable evidence of record.  It is not impossible that the Veteran's diagnosed dermal form of lupus is also manifested by systemic lupus, but systemic lupus is known to be present in only 0.14 percent of individuals with negative blood findings on these examinations.  

The providers who opined that the Veteran's discoid, subacute cutaneous, or tumid LE resulted in systemic LE symptoms have not explained how they reached the conclusion that the Veteran should fall within the very small percentage of cases where a diagnosis of seronegative systemic lupus erythematosus is recognized as the appropriate diagnosis even though only discoid, subacute cutaneous, or tumid LE is shown on objective laboratory examination.  The providers who expressed the favorable opinions have not suggested that the May 2010 information that seronegative SLE is present in less than 1 percent of individuals who have known discoid, subacute cutaneous, or tumid LE is inaccurate or not applicable in this case.  

The Veteran also contends that his hypercoagulopathy is secondary to or caused by his service-connected discoid, subacute cutaneous, or tumid LE, if it is not a manifestation of the service-connected disability.  The Board finds that an inferred claim for service connection for hypercoagulopathy is a separate claim from the current appeal for an evaluation in excess of 60 percent for service-connected discoid, subacute cutaneous, or tumid LE.  The inferred claim for service connection for hypercoagulopathy is addressed in the Remand appended to this decision.  

The preponderance of the evidence is against a finding that the Veteran's service-connected discoid, subacute cutaneous, or tumid LE warrants a rating in excess of 60 percent.  As the preponderance of the evidence is against the claim for a rating in excess of 60 percent for discoid, subacute cutaneous, or tumid LE, the claim is denied.  

2.  Compensable evaluation prior to June 23, 2008

On June 23, 2008, VA received the Veteran's claim for an increased (compensable) evaluation for his service-connected LE lupus.  Based on this claim, a 60 percent evaluation was assigned.  The Veteran contends that the 60 percent evaluation should be effective prior to the date of VA's June 23, 2008 receipt of that claim.  

In general, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2), (o).  However, 38 C.F.R. § 3.400(o)(2) provides that the effective date of an increase in an evaluation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date of the increase will be the date of receipt of claim.

When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).

Private outpatient treatment records dated from May 2007 through October 2007 reflect that the Veteran sought medical treatment for a cough which did not resolve.  Possible diagnoses of bronchitis, then pneumonia, then pleurisy, were assigned, but these records reflect no complaints of or treatment for skin lesions or cutaneous symptoms.  The Board finds it significant that the private outpatient records during this period reflect assessments of the Veteran's skin without findings of abnormalities.  In particular, treatment records dated from May 2007 to Ocotber 2007 by TK, DO reflect that a topical ointment that had been prescribed for "affected areas" of the skin in 2005 was discontinued in May 2007.  

As set forth above, the Veteran required hospitalizations in November 2007 and December 2008.  He was found to have a hypercoagulable state which required monitoring and treatment.  Private and VA inpatient and outpatient treatment records from November 2007 to May 2008 are available reflect that the Veteran did not report complaints related to his skin.  Clinical records are devoid of evidence that providers noted cutaneous manifestations of lupus or skin abnormalities or symptoms.  The clinical records reflect that no medications were prescribed for the Veteran's LE during or following November 2007 and December 2007 hospitalizations.  

However, during hospitalization on May 7, 2008, providers noted flushing of the Veteran's face.  Annular lesions, "possible LE," were noted during transfer and admission of the Veteran on May 9, 2008.  See Baylor Health Care System, Comprehensive History, May 9, 2008.  A May 2008 biopsy disclosed tumid LE.  This evidence establishes that manifestations of LE were present as of May 7, 2008.  It is factually ascertainable that an increase in the severity of cutaneous symptoms, later confirmed to be attributable to tumid LE, as of the date those symptoms were noted, May 9, 2008.  The Board finds it significant that no skin lesions were noted during private hospitalization prior to the Veteran's transfer to Baylor.  See May 2008 Texoma Medical Center Records.  The lesions noted in May 2008 apparently persisted until the Veteran's treatment with Plaquenil was initiated in July 2008.  Resolving any reasonable doubt in the Veteran's favor, the severity of the Veteran's disability increased as of May 9, 2008, and prior to the Veteran's submission of a June 2008 claim for increase.  A compensable 10 percent evaluation is assigned prior to June 23, 2008.  


ORDER

The claim for an evaluation in excess of 60 percent for discoid, subacute cutaneous, or tumid lupus erythematosus from June 23, 2008, is denied.  

The claim for an effective date prior to June 23, 2008 for a compensable evaluation for discoid, subacute cutaneous, or tumid lupus erythematosus is granted from May 7, 2008, but no earlier, subject to laws and regulations governing effective dates; the claim is granted to this extent only.  


REMAND

In the claim underlying this appeal, the Veteran claimed that his discoid, subacute cutaneous, or tumid LE had increased in severity and should be evaluated under the criteria for SLE.  Alternatively, the Veteran sought service connection for hypercoagulopathy as secondary to, caused by, or aggravated by service-connected discoid, subacute cutaneous, or tumid LE.  The claim for service connection raised by the Veteran's contentions is separate from the claim for an increased evaluation for service-connected LE, and requires separate adjudication.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  On remand, the RO should address the claim for service connection under each available theory of legal entitlement, including that hypercoagulopathy is a manifestation of a chronic multisymptom illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

As for the increased rating claim for lumbar spine strain with DJD, the Board observes that there has been a change in controlling case law since the Board's last remand.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that the VA examinations of the Veteran's back are adequate.  

As the outcome of the Veteran's claim for TDIU may be affected by facts or opinions obtained during the adjudication of the issues addressed in the first two paragraphs of this Remand, adjudication of the TDIU claim should be deferred until development and adjudication of each of the claims addressed above, and completion of adjudication of any other claim pending at that time, are completed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of all VA clinical records since May 4, 2016.  All attempts to obtain records should be documented in the claims folder.  The Veteran's assistance in identifying pertinet records should be solicited as needed.

2.  Afford the Veteran an opportunity to submit or identify any relevant non-VA clinical or non-clinical records.  The AOJ must attempt to obtain identified records.  

3.  Following completion of the above, the Veteran should be afforded VA examination(s) as necessary to address the current severity of his lumbar spine strain and DJD disabilities.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in the examination report. 
 
The examiner must address the severity and effects of the Veteran's lumbar disability.  In particular, the VA examination must include range of motion testing for the lumbar which includes: Active motion, Passive motion, Weight-bearing; and Nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should note any functional limitation caused by the lumbar spine strain or DJD.
 
All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

4.  The Veteran should be afforded VA examination by a provider who has expertise in autoimmune diseases and disorders of blood coagulation.  The VA examination must be adequate to determine the etiology and onset of the Veteran's hypercoagulopathy.  The examiner should review the Veteran's service medical records, post-service records, and review the Veteran's medical history.  The examiner should provide opinions which address the following:

(i) Is it at least as likely as not (a 50%, or greater, probability) that the Veteran incurred a hypercoagulopathy during military service, or any incident thereof, to include environmental exposures while serving in Southwest Asia; or, 
	as a result of injury or disease manifested or incurred during service, or 
	has been manifested continuously since service, or,
	is a manifestation of a multisymptom chronic illness?  

(ii) Is it at least as likely as not (a 50%, or greater, probability) that the Veteran's hypercoagulopathy is due to, secondary to, caused by, or is aggravated by, service-connected discoid, subacute cutaneous, or tumid LE? 

If the examiner concludes that hypercoagulopathy does not result from the Veteran's service, or any incident thereof and is not directly or secondarily related to the Veteran's service-connected discoid, subacute cutaneous, or tumid LE disability, the examiner should identify the likely cause of hypercoagulopathy in the Veteran's case.  

If the examiner cannot identify a disease or disability that causes the Veteran's hypercoagulable state, the examiner should so state.  

The examiner should identify the facts and medical principles underlying each opinion.  

5.  After the RO has conducted any necessary development of the service connection and/or separate compensable rating claim for hypercoagulability, the RO should issue a statement of the case and advise the Veteran of the procedure and time available to appeal the claim.

6.  The RO should then adjudicate the claim for an increased evaluation for lumbar spine disability, then address the Veteran's TDIU claim, in light of all evidence of record.  

7.  If any benefit is not granted, and appeal has been perfected, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


